Citation Nr: 0519698	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-23 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
excision of cysts, great toes, both feet (with subsequent 
non-service connected amputation on the right), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1951 to 
September 1953 and also reported active service from 1947 to 
1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an increased evaluation 
for status post excision of cysts, great toes, both feet 
(with subsequent non-service connected amputation on the 
right), evaluated as 10 percent disabling effective February 
28, 1997.  The veteran has appealed that rating, contending a 
higher evaluation is warranted.  It appears that the veteran 
was also claiming service connection for non-insulin 
dependent diabetes mellitus, type II.  The RO denied service 
connection for that disability in the June 2003 rating action 
and it does not appear that the veteran has appealed that 
rating action; accordingly, the service connection issue is 
not before the Board at this time and this decision will be 
limited to the question of an increased rating for the status 
post excision of cysts.

A review of the claims file shows that in the veteran's 
substantive appeal (VA Form 9) he requested a BVA hearing at 
a local VA office before a member, or members, of the BVA.  
He also checked the box requesting a local hearing with a 
Jackson, Mississippi, Decision Review Officer (DRO) on an 
Appeal Hearing Options form dated in August 2003.  A 
Statement in Support of Claim from December 2003 shows that 
the veteran elected to withdraw his request for a hearing.  A 
Report of Contact dated in January 2004 shows that the 
veteran also wished to withdraw his request for a DRO 
hearing.  Accordingly appellate review may proceed.


FINDING OF FACT

The veteran has a scar on the plantar aspect of his left 
great toe that is painful on examination, but causes no 
significant limitation of function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post excision of cysts, great toes, both feet (with 
subsequent non-service connected amputation on the right) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.400(b)(2), Part 4, §§ 4.1, 4.2, 
4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.59, 4.118, Diagnostic 
Code 7804 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran has been service-connected for status post 
excision of cysts, great toes, both feet, since March 1989, 
and was originally assigned a noncompensable evaluation.  
Subsequent to that rating, the veteran sustained a work-
related injury that resulted in the amputation of the right 
great toe.  In 1997, the RO granted a 10 percent evaluation 
for status post excision of cysts of the great toes of both 
feet.

The veteran's service-connected status post excision of 
cysts, great toes, both feet (with subsequent non-service 
connected amputation on the right), has been evaluated as 10 
percent disabling and is rated under 38 C.F.R. § 4.118 DC's 
7899-7804 (2004).  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27.  

The relevant medical evidence regarding the veteran's current 
service-connected condition includes a VA Feet examination 
report from June 2003, a letter from Dr. Pavlov from July 
2004, and a VA Feet examination report from August 2004.  
There are also multiple VA progress notes in the record, but 
none of them deal specifically with the veteran's service-
connected disability.

The June 2003 VA Feet examination report showed that the 
veteran did not push off the ball of either foot and walked 
somewhat on the heels of both feet during weightbearing.  
Examination of the left foot revealed no evidence of 
recurrent cyst formation on the great toe.  The veteran had a 
1cm scar on the plantar aspect of the left great toe 
representing the surgical site.  There was marked tenderness 
to palpation directly over the surgical site as well as the 
surrounding area.  No redness, swelling, or heat was noted.  
The scar was not adherent or ulcerated.  The veteran had full 
range of motion of the great toe.  There was no plantar 
callus formation noted and the veteran had a palpable pulse 
in the foot.  The examiner's attempt to address "the DeLuca 
Provisions" noted that there was no limitation of motion, 
however, he believed that weightbearing remained painful on 
the left foot secondary to the veteran's service-connected 
condition as noted.  The examiner also believed it was not 
feasible to attempt to express this in terms of additional 
limitation of motion "as these matters cannot be determined 
with any degree of medical certainty."

Dr. Pavlov's July 2004 letter stated that the veteran had 
surgery on his feet that left him with some residual 
disability in 1953.  As time progressed and the veteran aged 
this continued to give the veteran more difficulty.  This, 
combined with the leg weakness that the veteran had 
developed, made him progressively more disabled.

Finally, the August 2004 VA Foot examination report showed 
that the examiner had seen the veteran on several occasions 
over the years, beginning in 1988.  Physical examination 
found that during the examination the veteran's gait was slow 
and cautious and his balance appeared somewhat precarious.  
He did not use a cane or a walker.  The veteran did not push 
off the ball of either foot.  There was no evidence of pes 
planus.  The absence of the veteran's right great toe was 
noted and the right foot was tender under the second 
metatarsal head.  There was no plantar callus or other 
evidence of abnormal weightbearing.  Upon examination of the 
left great toe's surgical site there was a markedly tender 
scar on the plantar aspect of the left great toe over the 
proximal phalanx.  The examiner noted that the surgical site 
was exquisitely tender and that the veteran had mild 
tenderness across the ball of the foot.  There was no 
evidence of abnormal weightbearing.  The examiner found a 
palpable dorsalis pedis pulse in the right foot but was 
unable to do so on the left.  The veteran did, however, have 
excellent posterior tibial pulses in both feet.  The examiner 
further noted that it appeared the veteran had diabetic 
neuropathy.  He believed that the problems the veteran was 
having with his left foot from the surgical excision of the 
cyst on the great toe were localized to the plantar aspect of 
the great toe, which was painful with weightbearing or to 
touch.  Any problems related to neuropathy and/or 
claudication were unrelated to the service-connected surgical 
cyst excision of the great toes.

Under 38 C.F.R. § 4.118, DC 7804 (2004) scars that are 
superficial and painful upon examination warrant a 10 percent 
evaluation.  A superficial scar is one not associated with 
underlying soft tissue damage.  In this case, a 10 percent 
evaluation will be assigned to a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  A 10 percent evaluation is the 
highest evaluation allowed under DC 7804.

A regulation setting out principles relating to service 
connection, while not specifically addressed to rating 
service-connected disabilities, is instructive in assessing 
the evidence relating to the circumstances of this veteran's 
claim for an increased evaluation.  It provides that, when 
chronicity of a disease is established in service, subsequent 
manifestations of the same chronic disease, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303 (b) (emphasis 
supplied).  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

The Board recognizes that the veteran is certainly disabled 
due to symptomatology of the lower extremities and currently 
uses a wheelchair.  At the August 2004 VA Feet examination he 
described pain from the feet all the way up to the upper 
thigh region, and said that his legs would spontaneously "go 
dead" and he would lose control of them.  He could only 
ambulate for 50 or 60 feet without having to stop, let the 
pain subside, and allow the feeling to return to his legs.  
Based upon the medical evidence, the Board concludes that the 
majority of the veteran's lower extremity impairment and 
symptomatology, such as neuropathy and claudication, are due 
to his nonservice-connected disabilities, including non-
insulin dependant diabetes mellitus.  In other words, the 
determinative question in this case is not whether the 
veteran has limitation of function (he does), but whether his 
current complaints and functional impairment are due to the 
service-connected status post excision of cysts, great toes, 
both feet (with subsequent non-service connected amputation 
on the right).

The cysts on the veteran's great toes were excised in 1953.  
He had little or no subsequent problems until 1988.  A VA 
examination report from November 1988 showed that the veteran 
had mild callous build-up on the plantar aspect of the left 
great toe which was mildly tender, and there was no more than 
a faintly visible scar.  He had full range of motion of the 
left great toe.  A 1997 VA examination showed osteoporosis of 
the left great toe, with narrowing of the joint spaces 
supported by X-ray, callus formation over the left IPP joint, 
and acute tenderness on palpation.  A VA Feet examination 
from March 2000 showed that the veteran had diabetes mellitus 
for the past four years.  The examiner believed that the 
veteran's chronic pain in both feet was probably from 
peripheral vascular disease as well as peripheral neuropathy 
secondary to diabetes mellitus and arteriosclerosis as well 
as partially from the effect of amputation of the right great 
toe.  The most recent VA examination, from August 2004, 
echoes these findings in stating that any problems related to 
neuropathy and/or claudication were unrelated to the service-
connected surgical cyst excision of the great toes.

In light of the lack of objective findings showing disability 
due to the scars on the veteran's great toes between 1953 and 
1988, the Board cannot conclude that the veteran's current 
impairment is related to his service-connected disability.  
More importantly, as indicated above, medical evidence does 
not show that the veteran's severe disabilities are due to a 
scar on his left great toe.  There is no doubt that he 
currently has such symptoms as pain in the lower extremities 
and numbness that limit his ability to function.  However, 
these symptoms do not warrant in increased disability rating 
for his service-connected status post excision of cysts, 
great toes, both feet (with subsequent non-service connected 
amputation on the right).  They are more likely than not 
attributable to non-service connected disorders including the 
veteran's osteoporosis, diabetes mellitus, and 
arteriosclerosis.  Again, the scars were minimally tender 
some 35 years after military service.  Only with the findings 
of osteoporosis, diabetes mellitus, and arteriosclerosis, 
have the veteran's complaints severely increased, and this 
fact is highly probative.

The Board also notes that the right great toe has been 
amputated and any residual of the excision of the cyst of the 
right great toe is currently asymptomatic.

Therefore, according to the medical evidence, the level of 
the veteran's disability solely from his service-connected 
status post excision of cysts, great toes, both feet (with 
subsequent non-service connected amputation on the right) 
falls squarely within the criteria for a 10 percent rating.  
The veteran has a superficial scar on his left great toe that 
is painful on examination.

A higher evaluation is not warranted under any other 
diagnostic code. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that scars on the veteran's left great toe 
resulting from his service-connected status post excision of 
cysts, great toes, both feet (with subsequent non-service 
connected amputation on the right) are not deep, do not cause 
limited motion of the left great toe, and do limit the 
function of the affected part and therefore DC's 7801 and 
7805 do not apply.  See 38 C.F.R. § 4.118a DC's 7801 and 7805 
(2004).  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998). In this regard, the Board initially notes that 
as for DC 7804, while the evidence shows chronic pain in the 
left great toe, the evidence does not otherwise show 
functional loss due to pain in the left great toe sufficient 
to warrant a compensable rating at this time.  In particular, 
the Board notes the lack of evidence of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
See e.g., June 2003 VA Feet examination report (where the 
examiner noted that there was no limitation of motion in the 
left great toe, though weightbearing remained painful on the 
left foot).  In summary, when the range of motion of the left 
great toe is considered together with the evidence showing 
functional loss, to include the findings pertaining to 
neurological deficits, muscle strength, and the lack of 
evidence of muscle atrophy, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5299-5253; DeLuca, supra.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's status post excision of cysts, great toes, both 
feet (with subsequent non-service connected amputation on the 
right) causes "marked" interference with employment, requires 
frequent hospitalizations, or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In reaching this decisions regarding this claim for an 
increased evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claims.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
December 2004 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to send the VA any evidence that pertains 
to his claim.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of a November 2004 
supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 10 percent disabling for status 
post excision of cysts, great toes, both feet (with 
subsequent non-service connected amputation on the right) is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


